Citation Nr: 0116818	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease.

2.  Entitlement to service connection for lumbar spine 
arthritis.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


REMAND

The veteran had active duty from July 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania that 
determined that the service connection claims were not well 
grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that additional 
evidence was received at the Board in October 2000.  This 
February 1999 MRI report was previously submitted and has 
been considered by the RO. 

It also appears that in order to comply with VA's duty to 
assist the veteran, a medical opinion addressing the 
probability of an etiological relationship between an in-
service back injury and the current degenerative disc disease 
and arthritis of the lumbar spine will be necessary.  The 
December 1999 VA opinion indicates that the arthritis and 
disc disease are "unrelated" to the service-connected 
chronic lumbosacral strain, but does not address the 
relationship, if any, of the disc disease and arthritis to 
the original injury in service.

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records that are not associated 
with the claims files.  These should 
include any Social Security 
Administration records with respect to 
the veteran's award of Social Security 
disability benefits, as well as any 
records from Dr. Salko and Dr. Mogerman, 
for which specific releases have been 
submitted.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the file 
should be returned to the examiner who 
performed the November and December 1999 
VA spine examinations.  If that examiner 
is not available, a suitable substitute 
may be used.  The claims file and a copy 
of this remand must be made available to 
the examiner for review.  The examiner 
should review the claims file and note 
that review in the examination report.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that (a) degenerative disc disease 
and (b) degenerative arthritis is the 
result of the original injury in active 
service.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, he or 
she should clearly so state.  Otherwise, 
the examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed 
in a legible report.  The veteran may be 
reexamined for this purpose if necessary.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



